Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

Detailed Action
Response to Amendment
2.	In the amendment was filed 06/28/2022, the Examiner acknowledges the following:
Claims 14, 15 and 25 were amended.
Claim 23 was canceled since it was previously objected by being identical to claim 21; therefore, the previous claim objection is withdrawn by the Examiner.
Claims 34 and 35 were added.
Claims 1 – 13 were previously canceled by the preliminary amendment filed by Applicant on 02/23/2020
Currently, claims 1 – 35 are pending. Claims 1 – 13 were initially canceled and claims 23 was canceled by the current amendment; therefore, claims 14 – 22 and 24 – 35 are being examined on the merits.

Claim Interpretation under 35 U.S.C. 112(f)
3.	The term “comparison unit” as disclosed in the amended independent claims 14 and 25 are not being interpreted under the 35 U.S.C. 112(f) since the comparison unit represents a component inside of the control circuit as shown in Fig 4, wherein the control circuit 210 that is part of the pixel circuitry, which is hardware (or physical structure) and it includes the comparison element 211 that generates a lower potential as VSPAD as the bottom potential Vbtm is higher and supplies VSPAD to the anode of the photodiode 262 as disclosed in paragraphs [0080 – 0090] of the printed publication of the instant application US 2020/0314375 A1, published on 10/01/2020.

Allowable Subject Matter
4.	Claims 14 – 22 and 24 – 35 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: the prior/related art teaches:

 	A photodetection device (Fujiwara – US 2018/0266881 A1) comprising a pixel including an avalanche photodiode and a resistor connected in series to the avalanche photodiode; a voltage source configured to apply voltage to the pixel; a device temperature detecting circuit including a temperature detecting element configured to detect a temperature of the pixel, the temperature detecting element including a photodiode having an identical semiconductor structure with the avalanche photodiode; and a voltage applying circuit configured to apply a reverse voltage to the temperature detecting element, the reverse voltage being lower than a breakdown voltage of the photodiode, wherein the temperature detecting element further includes a light shielding structure disposed on an upper surface of the photodiode. Even though it teaches some features of the instant application such as a pixel circuit that includes an avalanche photodiode and a resistor connected in series with the avalanche photodiode and a temperature detection with an avalanche photodiode, wherein the temperature detecting element includes a light-shielding structure, it fails to teach or to fairly suggest the combination of limitations as disclosed in the amended independent claims 14 and 25. It fails to teach  a light detecting device wherein a second pixel circuitry including a second avalanche photodiode and a buffer circuit, the second pixel circuitry configured to output a second output signal; and a control circuit including a comparison unit, the control circuit configured to receive the second output signal, wherein an output of the control circuit is coupled to an anode of the first avalanche photodiode and an anode of the second avalanche photodiode.
	Furthermore, the prior/related art of record discloses a photodetector (Suzuki – US 2017/0031010 A1) comprising a first semiconductor layer of a first conductivity type, including a first surface and a second surface that is opposite to the first surface; a second semiconductor layer of a second conductivity type, disposed on the second surface; and at least one photo-sensing device including a region in the first semiconductor layer, a region in the second semiconductor layer, and a first electrode disposed in a first region of the first surface, wherein the photo-sensors are and APD (avalanche photodiodes) and wherein the photo-sensing device includes a resistor connecting to the second semiconductor region, wherein the signal processing circuit includes: a first transistor connected in series with the resistor; an amplifier circuit of which an input terminal is connected to the fifth semiconductor layer of the photo-sensing device, and an output terminal is connected to a gate of the first transistor; and a capacitor of which a first terminal is connected to the fifth semiconductor layer of the photo-sensing device, and a second terminal is connected to a high-speed digital path. It teaches a photodetector circuit including a first and a second semiconductor layers and wherein the  photo-sensing elements are avalanche photodiodes (APD) and wherein the photo-sensing device includes a resistor; however, it fails to teach or to fairly suggest the amended independent claims 14 and 25. It fails to teach a second pixel circuitry including a second avalanche photodiode and a buffer and a control circuit including a comparison unit, the control circuit configured to receive the second output signal, wherein an output of the control circuit is coupled to an anode of the first avalanche photodiode and an anode of the second avalanche photodiode.
	Additionally, the prior/related art of record teaches a photodetection circuit (Andreou – US 2017/0131143 A1) configured to selectively operate in either linear mode or Geiger mode, the photodetection circuit comprising an avalanche photodiode; a mode switching circuit configured to selectively switch an operating mode of the photodetection circuit between linear mode and Geiger mode by modifying a bias voltage applied to the avalanche photodiode during operation of the photodetection circuit; a quenching circuit configured to quench and reset the avalanche photodiode in response to an avalanche event when the photodetection circuit is operated in Geiger mode; an integration circuit configured to integrate photocurrent output by the avalanche photodiode and generate integrated charge units based at least in part on the integrated photocurrent when the photodetection circuit is operated in linear mode; and at least one counter, wherein: the at least one counter is configured to count pulses output by the avalanche photodiode in response to photon impact events when the photodetection circuit is operated in Geiger mode, and the at least one counter is configured to count integrated charge units generated by the integration circuit when the photodetection circuit is operated in linear mode. The readout circuit includes a first and a second buffer.  Additionally, the integration circuit comprises a controller and a sigma-delta modulation circuit that includes a comparator. Even though, Andreou teaches various features of the current application such as a photodetection circuit capable of operating in a Geiger mode or a time-of-flight mode wherein the photodetection circuit  including  an avalanche photodiode with a quenching circuit that quenches and reset the avalanche photodiode; an integration circuit configured to integrate photocurrent output by an avalanche photodiode and a first an a second buffer, it fails to teach or to suggest the amended independent claims 14 and 25. It fails to teach  a control circuit including a comparison unit, wherein the control circuit is configures to receive the second output signal and wherein an output of the control circuit is coupled to an anode of the first avalanche photodiode and an anode of the second avalanche photodiode.
In summary, Fujiwara combined with Suzuki and Andreou teach a pixel circuit that includes an avalanche photodiode and a resistor connected in series with the avalanche photodiode and a temperature detection with an avalanche photodiode, wherein the temperature detecting element includes a light-shielding structure or a photodetector circuit including a first and a second semiconductor layers and wherein the  photo-sensing elements are avalanche photodiodes (APD) and wherein the photo-sensing device includes a resistor or a photodetection circuit capable of operating in a Geiger mode or a time-of-flight mode wherein the photodetection circuit  including  an avalanche photodiode with a quenching circuit that quenches and reset the avalanche photodiode; an integration circuit configured to integrate photocurrent output by an avalanche photodiode and a first and a second buffer. However, either alone or in combination, they fail to teach or to suggest the combination of limitations as in the amended independent claims 14 and 25.

Regarding Claim 14:
	Fujiwara combined with Suzuki and Andreou teach a pixel circuit that includes an avalanche photodiode and a resistor connected in series with the avalanche photodiode and a temperature detection with an avalanche photodiode, wherein the temperature detecting element includes a light-shielding structure or a photodetector circuit including a first and a second semiconductor layers and wherein the  photo-sensing elements are avalanche photodiodes (APD) and wherein the photo-sensing device includes a resistor or a photodetection circuit capable of operating in a Geiger mode or a time-of-flight mode wherein the photodetection circuit  including  an avalanche photodiode with a quenching circuit that quenches and reset the avalanche photodiode; an integration circuit configured to integrate photocurrent output by an avalanche photodiode and a first and a second buffer. However, either alone or in combination, they fail to teach or to suggest the combination of limitations as in the amended independent claim 14 and mainly the underlined limitations as indicated below.
	The combination of Fujiwara, Suzuki and Andreou fails to explicitly disclose “A light detecting device, comprising: first pixel circuitry including a first avalanche photodiode configured to output a first output signal; second pixel circuitry including a second avalanche photodiode and a buffer circuit, the second pixel circuitry configured to output a second output signal; and a control circuit including a comparison unit, the control circuit configured to receive the second output signal, wherein an output of the control circuit is coupled to an anode of the first avalanche photodiode and an anode of the second avalanche photodiode”. Therefore, as discussed above, claim 14 is allowable over the prior/related art of record.
In regards to claims 15 – 22, 24 and 35: claims 15 – 22, 24 and 31 depend directly or indirectly to claim 14 and they require all the limitations of claim 14, which are not taught or suggested by the prior/related art of record. On the other hand, claims 15 – 22, 24 and 35 add new limitations to claim 14 that are not taught by the prior/related art either. Therefore, claims 15 – 22, 24 and 35 are allowable over the prior/related art under the same rationale as claim 14.

Regarding Claim 25:
	Fujiwara combined with Suzuki and Andreou teach a pixel circuit that includes an avalanche photodiode and a resistor connected in series with the avalanche photodiode and a temperature detection with an avalanche photodiode, wherein the temperature detecting element includes a light-shielding structure or a photodetector circuit including a first and a second semiconductor layers and wherein the  photo-sensing elements are avalanche photodiodes (APD) and wherein the photo-sensing device includes a resistor or a photodetection circuit capable of operating in a Geiger mode or a time-of-flight mode wherein the photodetection circuit  including  an avalanche photodiode with a quenching circuit that quenches and reset the avalanche photodiode; an integration circuit configured to integrate photocurrent output by an avalanche photodiode and a first and a second buffer. However, either alone or in combination, they fail to teach or to suggest the combination of limitations as in the amended independent claim 25 and mainly the underlined limitations as indicated below.
The combination of Fujiwara, Suzuki and Andreou fails to explicitly disclose “An electronic apparatus, comprising: a light emitting device configured to generate an irradiation light; and 3Application No. 16/649,808Docket No.: 880005-6407-US01Amendment dated June 28, 2022 In response to Office Action dated April 7, 2022 a light receiving device configured to receive a reflected light with respect to the irradiation light, the light receiving device including: first pixel circuitry including a first avalanche photodiode configured to output a first output signal; second pixel circuitry including a second avalanche photodiode and a buffer circuit, the second pixel circuitry configured to output a second output signal; and a control circuit including a comparison unit, the control circuit configured to receive the second output signal, wherein an output of the control circuit is coupled to an anode of the first avalanche photodiode and an anode of the second avalanche photodiode”. Therefore, as discussed above, claim 25 is allowable over the prior/related art of record.
In regards to claims 26 – 34: claims 26 – 34 depend directly or indirectly to claim 25 and they require all the limitations of claim 25, which are not taught or suggested by the prior/related art of record. On the other hand, claims 26 – 34 add new limitations to claim 25 that are not taught by the prior/related art either. Therefore, claims 26 – 34 are allowable over the prior/related art under the same rationale as claim 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. H. Ikedo, US 10,785,423 B2 – it teaches an image sensor comprising: a plurality of pixels each including a sensor portion that generates pulses at a frequency corresponding to a frequency at which photons are incident; counters that count a number of pulses generated by each of the sensor portions; and a detector that detects whether or not a count value obtained by any of the counters has reached a first threshold, wherein the counters are reset based on a result of detection performed by the detector, wherein the sensor portion includes an avalanche photodiode.
2. T. Yasuda et al., US 11,297,269 B2 – it teaches an image capturing apparatus comprising: a plurality of unit pixels each including one microlens and a plurality of avalanche photodiodes that produce pulse signals when light is incident on the avalanche photodiodes, a counting circuit that includes a first counter that counts the pulse signals from all of the plurality of avalanche photodiodes and a second counter that counts the pulse signals from some of the plurality of avalanche photodiodes, and a subtracting circuit that subtracts a count value of the second counter from a count value of the first counter, wherein the unit pixel includes four avalanche photodiodes; the first counter counts the pulse signals from the four avalanche photodiodes; and the second counter counts the pulse signal from two of the four avalanche photodiodes.
3. Y. Hirose et al., US 11,290,675 B2 – it teaches a solid-state image sensor, comprising: a pixel array including a plurality of pixel cells; a pixel driving circuit configured to drive the plurality of pixel cells; a readout circuit configured to read data from the plurality of pixel cells and output an image constituted by pixels corresponding to the plurality of pixel cells; and a plurality of readout wires corresponding to respective columns of the pixel cells, the plurality of readout wires connecting the pixel cell and the readout circuit to each other, wherein each of the plurality of pixel cells includes an avalanche photodiode configured to detect a photon by avalanche multiplication occurring when one photon enters, and a transfer transistor configured to transfer a detection result of the photon by the avalanche photodiode to a corresponding one of the readout wires, and for each of the plurality of pixel cells of the pixel array, the readout circuit determines whether a photon is detected or not based on a voltage of one of the readout wires corresponding to the pixel cell, and outputs a determination result as a value of a pixel corresponding to the pixel cell.
4. K. Haraguchi, US 2019/0189827 A1 – it teaches an image capturing apparatus comprising the solid-state image sensor that comprises one or more processors and/or circuitry which functions as: a pixel portion in which a plurality of pixels are arranged, each pixel being provided with a sensor that includes an avalanche photodiode and a quenching resistor; and a controller that performs setting so that a bias voltage smaller than a breakdown voltage of the avalanche photodiodes is applied across the avalanche photodiode provided in an abnormal pixel among the plurality of pixels, and a processor that performs predetermined signal processes on signals output by the solid-state image sensor.
5. P. Deschamps, US 2008/0231330 A1 – it teaches a double quench circuit for an avalanche current device, the circuit comprising: an avalanche current device having a first terminal responsive to a bias voltage to reverse bias the avalanche current device above its avalanche breakdown voltage; a first quench circuit responsive to the bias voltage and coupled to the first terminal of the avalanche device for reducing the amount of the avalanche current passing through the avalanche device; and a second quench circuit coupled to a second terminal of the avalanche device for reducing the amount of the avalanche current passing through the avalanche device and, further including: a detection circuit responsive to avalanche current of the avalanche current device for detecting the avalanche current and generating an output signal in response thereto; the second quench circuit including an active quench circuit responsive to the output signal of the detection circuit for raising the voltage of the second terminal of the avalanche device and reducing the avalanche breakdown voltage to quench the avalanche current of the avalanche device.
6. I. Fujiwara et al., US 20180266881 A1 – it teaches a photodetection device comprising: a pixel including at least one cell, the at least one cell including an avalanche photodiode and a resistor connected in series to the avalanche photodiode; a voltage source configured to apply voltage to the cell of the pixel; and a temperature detecting circuit including a temperature detecting element configured to detect a temperature of the pixel, wherein the temperature detecting element includes a photodiode having the same structure as the avalanche photodiode, and a light shielding structure disposed on an upper surface of the photodiode, further comprising a voltage applying circuit configured to apply a reverse voltage to the temperature detecting element, the reverse voltage being lower than a breakdown voltage of the photodiode.
7. S. Kimura et al., US 2016/0084964 A1 – it teaches a photon detecting element comprising: one or more avalanche photodiodes; and a circuit connected between cathodes of the one or more avalanche photodiodes and an external power source, wherein the circuit is configured in which a first temperature coefficient representing variation of a setting potential with respect to temperature variation when constant-current driving is performed so that electrical potential of the cathodes becomes equal to the setting potential is substantially the same as a second temperature coefficient representing variation of breakdown voltage of the one or more avalanche photodiodes with respect to temperature variation, wherein the circuit includes one or more Zener diodes in which the first temperature coefficient when constant-current driving is performed so that the setting potential becomes equal to breakdown voltage is substantially the same as the second temperature coefficient.

Contact
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on 6:00AM - 10PM, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697